Citation Nr: 1627717	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 

2. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with lateral meniscus tear (exclusive of a temporary total convalescent rating from July 12, 2011, to September 30, 2011).

3. Entitlement to a rating in excess of 30 percent for pes planus.

4. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987 and from October 1987 to November 1993.  

This matter is on appeal from rating decisions in June 2011, September 2011 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal was remanded by the Board in November 2014 for further development and is now ready for disposition.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms have been characterized by avoidance, irritability, intermittent suicidal ideation, and some occupational and social impairment; deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  The Veteran's right knee disability was characterized by stiffness, some limitation of motion and a history of a tear to the semilunar cartilage; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, instability or locking episodes have not been shown.

3. For the period prior to September 6, 2011, the Veteran's pes planus was characterized by stiffness, pain, and occasional swelling; extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and that which is not improved by orthopedic shoes or appliances, has not been shown.

4.  For the period from September 6, 2011, the Veteran's 50 percent rating for his pes planus is the highest schedular rating allowable under the relevant diagnostic codes.  

5.  The Veteran's GERD has been characterized by regurgitation and pyrosis; substernal arm or shoulder pain productive of considerable impairment of health, vomiting, material weight loss and hematemesis has not been shown.  
  

CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but no more, for PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a rating in excess of 10 percent for a right knee disability based on limitation of motion (exclusive of a temporary total convalescent rating) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 	C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260 (2015). 

3.  The criteria for a separate 20 percent rating, but no more, for a right knee disability based on injury to the semilunar cartilage for the period prior to July 12, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2015).

4.  The criteria for a separate 10 percent rating, but no more, for a right knee disability based on injury to the semilunar cartilage for the period since October 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2015).

5.  The criteria for a rating in excess of 30 percent for bilateral pes planus for the period prior to September 6, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.71a, DC 5276 (2015).

6.  The criteria for a 50 percent rating, but no more, for bilateral pes planus for the period from September 6, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.71a, DC 5276 (2015).

7.  The criteria for an initial 10 percent rating, but no more, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, DC 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a March 2011 letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal have also been obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in November 2014 for further development.  The Board is now satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided new VA examination for his right knee disability, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in February 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On the other hand, in cases where the veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Acquired Psychiatric Disorder

The Veteran currently receives a 10 percent disability rating for his acquired psychiatric disorder under 38 C.F.R. § 4.130, DC (9411) (addressing PTSD).  The Veteran's PTSD with MDD is rated under a general rating formula.  Under this formula, a 10 percent rating is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The next-higher 50 percent rating, is provided for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is provided for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130.

As an initial matter, the Board determines that a 50 percent rating is warranted for the period on appeal.  In this regard, the Board specifically notes the Veteran's assigned Global Assessment of Functioning (GAF) scores, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV)).  Specifically, while the VA examination in July 2012 indicated a GAF score of 70, many of his scores were in the range of 50-61, which is indicative of serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning).  Moreover, on some occasions, such as in September 2013, he indicated that he experiences suicidal ideation.  The Board finds that these scores are sufficient to conclude that a 50 percent rating is warranted.

However, a rating in excess of 50 percent is not warranted.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 50 percent is warranted.  Specifically, at a psychiatric evaluation in July 2010, he stated that he felt more depressed and paranoid.  Upon evaluation, he appeared normal and he was cooperative.  While his affect was depressed, his speech was relevant and spontaneous, and his thought process was good.  

At a VA examination in June 2011, the VA examiner noted that the Veteran's symptoms were more indicative of a personality disorder.  Upon examination, he displayed normal concentration and appeared fully oriented to person, place and time.  His intelligence was normal, and he denied any panic attacks, or suicidal ideation.  While he did note episodes of violence, his impulse control was fair.  

Next, at a psychiatric evaluation in April 2012, the Veteran complained that he felt depressed and felt like he did not have any energy.  He stated that he had trouble letting go of things, and often feels guilty.  Upon examination, he appeared cooperative and reasonable.  His mood was euthymic and his thought process was normal.  At a VA examination in July 2012, the examiner noted that the Veteran experienced difficulty in establishing and maintaining effective relationships.  However, no other symptoms such as sleep impairment, flattened affect, impaired judgment, disturbances in motivation and mood, impaired impulse control or spatial disorientation have been shown.  

In August 2013, the Veteran stated that he had been drinking more than he had in the past.  However, he stated that he is able to sleep all night.  At a mental health note in September 2013, he stated that he experienced suicidal ideation, but decided to remove the firearms from his house.  Otherwise, the Veteran exhibited good grooming, his eye contact was good and his facial expressions were normal.  His affect was appropriate and his mood was neutral.  His speech was relevant and spontaneous, and his thought content was relevant.  

In October 2013, the Veteran stated that he had been "taking it easy" and had not experienced any outbursts.  He also removed the firearms from his home.  In fact, he stated that he was considering going back to school and pursuing a social work degree.  In March 2014, the Veteran again appeared well groomed and his affect appeared appropriate.  His speech was relevant and spontaneous and his thought content was relevant.  His denied any homicidal ideation.  Finally, in December 2014, the Veteran again appeared well groomed and his eye contact was good.  His speech was relevant and spontaneous.  His insight was good and his thought content was adequate.  

The Board notes that the Veteran has shown intermittent suicidal ideation.  While this is a very significant factor, the Board must consider his symptoms as a whole.  As is applicable here, his overall array of observable symptoms is more appropriately characterized by a rating of 50 percent.  Specifically, he has otherwise not shown near-continuous panic or depression, spatial disorientation, illogical speech or neglect of personal appearance.  As such, a rating in excess of 50 percent is not warranted based on his objectively observable symptoms.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

However, the evidence does not indicate that social and occupational impairment with deficiencies in most areas has been shown.  Specifically, at a VA examination in June 2011, the Veteran stated that he does not socialize much, although his daughter still lived with him at that time.  At his evaluation in April 2012, he stated that he lives with alone with his dog and cat.  However, his daughter visits from college approximately once per month.  In fact, he pays for his daughter's college and he is happy with his home.  While he did not like his job, he appears to be a very reliable employee. 

At his VA examination in July 2012, the Veteran stated that he has not been in any romantic relationships, but would like to have a girlfriend.  He continued to work in the agriculture industry and had been working for the past six years.  After the examination was complete, the VA examiner stated that he had "occupational and social impairment with reduced reliability and productivity."  However, these limitations were attributed to his personality disorder.  His psychiatric symptoms led to a much milder array of symptoms.  

At a mental health visit in July 2013, the Veteran stated that he got into an altercation with his supervisor at work, although he did not lose his job over this incident.  He also indicated that his daughter was doing well.  In August 2013, the Veteran stated that his daughter had recently visited him and they had lunch together.  He described his work as "OK" and was not very stressful in the past week, because his work schedule was light due to equipment issues.  

In October 2013, the Veteran stated that his relationship with his daughter continued to be good and, in December 2014, he stated that he was planning on moving in with his girlfriend.  Although he had been dealing with the deaths of his brother and his dog, he claimed to be doing well.  Given his apparently strong relationships with his employment and his family, the evidence is against a showing of social or economic inadaptability.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) scores.  As noted, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In this case, the Veteran's GAF scorers have ranged from 50 (in April 2012) to as high as 70 (at a VA examination in July 2012).  At the lowest, the GAF score is consistent with a 50 percent rating.  

Overall, the Board acknowledges that the Veteran does have social and occupational impairment, as he has reported increased stress at work and has some desire for solitude.  However, despite this level of impairment, he appears to be able to function at least to an adequate degree.  Therefore, the Board finds that the Veteran's level of functioning weighs against a finding that his occupational and social functioning is so impaired as to warrant a rating in excess of 50 percent.

Right Knee

When rating knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, VA General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In this case, the Veteran currently receives a 10 percent rating for his right knee disability under 38 C.F.R. § 4.71a, DCs 5010 and 5260 (addressing traumatic arthritis and limitation of flexion, respectively).  However, the Veteran has also received a temporary total disability rating for convalescence for the period from July 12 to September 30, 2011.  This period will not be considered.  

In order to warrant an increased rating or ratings in the right knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2015).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for the right knee based on limitation of motion.  Specifically, at a physical evaluation in November 2010, the Veteran complained of increasing difficulty with pain and soreness, although walking was not "too terribly bad."  In January and February 2011, he again complained of right knee pain with some swelling.  On each occasion, his range of motion was 0 to 120 degrees with minimal pain along the joint line.  

At an evaluation in April 2011, the Veteran again complained of locking and catching.  However, he displayed full extension and greater than 125 degrees of flexion.  There was some clicking, but no pain upon palpation.  Similarly, at a VA examination in June 2011, the Veteran complained of knee pain that causes flare-ups upon increased activity.  He was able to walk for up to three-quarters of a mile and stand for up to 45 minutes.  Upon examination, he had full extension and 120 degrees of flexion.  While there was some increase in pain, it did not appear to be limiting.  

After the Veteran's arthroscopy was complete, an evaluation of the right knee in July 2014 revealed mild effusion, but his range of motion included 0 degrees of extension and 120 degrees of flexion.  Moreover, at a VA examination in January 2015, his right knee was characterized by 110 degrees of flexion and 0 degrees of extension.  Therefore, since limitation of flexion to 30 degrees or limitation of extension to 15 degrees has not been shown, a rating in excess of 10 percent based on limitation of motion is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, while the Veteran complains of pain in his right knee, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives.  

Next, the Board considers whether a separate compensable rating is warranted for the right knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

According to an MRI performed in February 2011, the Veteran exhibited a tear of the lateral meniscus, and was scheduled to undergo an arthroscopic repair of this disorder the following July.  He also complained of accompanying pain and difficulty moving his knee.  Based on this evidence, a separate 20 percent rating is warranted under DC 5258 prior to July 12, 2011.  However, this torn meniscus was repaired in the arthroscopy he underwent in July 2011, which was the basis for his being granted a total disability rating until September 30, 2011.  Given that his prior tear of the semilunar cartilage has been repaired, a 10 percent rating is warranted for the period after his convalescence concluded under DC 5259.  

As for any instability, the Board determines that a separate rating is not warranted.  Specifically, in a January 2011 evaluation, there was no varus or valgus line instability.  At his VA examination in June 2011, stability testing was normal.  
Most recently, at a VA examination in January 2015, joint stability testing was normal.  While it is true that some "slight laxity" was noted upon Lachman testing on some occasions, this does not represent instability sufficient to warrant a separate compensable rating.    

Pes Planus

The Veteran currently has a 30 percent disability rating for his pes planus under 38 C.F.R. § 4.71a, DC 5276 (2015).  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  In order to warrant a rating in excess of 30 percent (50 percent), the evidence must show a pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.

In this case, the evidence does not indicate that a rating in excess of 30 percent is warranted prior to September 6, 2011.  Specifically, at a VA examination in June 2011, the Veteran stated that over the past 10 years he had been experiencing increasing pain, stiffness, and discomfort into the left first metatarsophalangeal joint, as well as stiffness, pain, and occasional swelling.  His symptoms were worse with weightbearing, but alleviated by rest and limitation of activities.  He also had been given orthotics that had helped.  His shoes did not demonstrate any abnormal tread wear, and he had experienced no periods of complete incapacity or times off from work.  An X-ray performed at that time noted only minimal degenerative changes.  

However, the next-higher 50 percent rating is warranted from September 6, 2011.  Specifically, at a VA examination on that date, the Veteran stated that he experienced accentuated pain when using his feet, he exhibited callouses that were characteristic of pes planus and extreme tenderness of the plantar surface bilaterally.  
He also exhibited decreased longitudinal arch height upon weight bearing, as well as marked deformity of the foot.  Inward bowing of the Achilles' tendon was also observed.  

As for whether a rating in excess of 50 percent is warranted, the Board notes that this rating is the highest schedular rating allowable under the applicable diagnostic codes.  In this regard, it should also be noted that the Veteran is in receipt of separate ratings for hallux valgus and plantar fasciitis.  Therefore, a rating in excess of 50 percent is not warranted on a schedular basis from September 6, 2011.

GERD

The Veteran currently receives a noncompensable rating for his GERD under 38 C.F.R. § 4.114, DC 7346 (addressing hiatal hernias).  GERD is not a disability that is specifically listed in the Schedule for Rating Disabilities and, in such cases, will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  In this case, the Board agrees that DC 7346 (hiatal hernia) is the most applicable diagnostic code.

DC 7346 does not contain successive rating criteria.  In other words, not all criteria for a 10 percent rating must be met before a 20 percent rating may be considered.  Rather, the Board must identify which disability rating most accurately reflects a claimant's disability picture, irrespective of formal rules of construction.  Compare Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) with Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the veteran's disability picture more nearly approximates the criteria required for that rating.

Under DC 7346, a rating of 10 percent is warranted when two or more symptoms listed in the criteria for a 30 percent rating are present.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2015).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

In this case, a 10 percent rating, but no more, is warranted.  Specifically, at a VA examination in June 2011, the Veteran stated that he had been experiencing symptoms of heartburn, pyrosis and regurgitation for the past 15 to 20 years.  However, he denied any dysphagia, nausea or malnourishment.  Most recently, at a VA examination in October 2015, the Veteran reported that his symptoms have worsened over the years, and he takes over the counter medication to control them.  As was the case in his prior VA examination, his symptoms included pyrosis and regurgitation. 

Based on these VA examinations, the Board is able to conclude that the Veteran has persistently experienced two of the specific criteria listed above (pyrosis and regurgitation) and, as such, a 10 percent rating is warranted.  However, it does not appear that his GERD is so severe that a 30 percent rating is warranted.  Namely, there was no arm/shoulder pain, nor are his symptoms "productive of considerable impairment of health."  Therefore, a rating in excess of 10 percent is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that the disabilities on appeal are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of the disorders on appeal according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  Similarly, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not those which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the evidence of record, the Board determines that an increased rating for the Veteran's acquired psychiatric disorder, right knee disorder and pes planus is warranted, and the appeal is granted to this extent.  


ORDER

An initial 50 percent rating, but no more, for PTSD with MDD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for a right knee disability based on limitation of motion is denied.
 
A separate 20 percent rating, but no more, for a right knee disability based on injury to the semilunar cartilage for the period prior to July 12, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating, but no more, for a right knee disability based on injury to the semilunar cartilage for the period from October 1, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for bilateral pes planus for the period prior to September 6, 2011, is denied.  

A 50 percent rating, but no more, for bilateral pes planus for the period from September 6, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial 10 percent rating, but no more, for GERD, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a January 2015 VA examination for his right knee disability, the Veteran stated that he "has to quit his job next week because of his severe right knee pain and cannot tolerate prolonged standing."  Based on this comment, the RO inferred a claim for TDIU, and sent him a notice letter in January 2015 requesting that he provide information regarding his employment and a formal claim for TDIU.  After no response was received, the RO denied the claim in a February 2015 rating decision, as well as in supplemental statements of the case in February and December 2015.  

However, the evidence of record also reflects that the Veteran notified VA in January 2015 that he had recently moved, and he provided a new address where he can receive VA correspondence.  As such, it is likely that the Veteran never received the RO's letter requesting information.  Moreover, there is no medical evidence of record since the January 2015 VA examination which would indicate whether he actually left his employment or not.  Therefore, in order to prevent prejudice, he should be sent a new letter requesting information about his employment and his most recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Lincoln, Nebraska, since January 2015, as well as from any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2. Send the appropriate notice and forms necessary to the Veteran, at his current address, in order for him to provide sufficient information for the RO to adjudicate a claim for TDIU.  The RO should undertake all additional development, including any VA examinations, that it deems necessary to adjudicate the claim.  

3.  After the above action is completed, if the claim should be readjudicated.  If it is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


